IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANDRE YANICK AINA,
Plaintiff,

Civil Action No. 3:19-cv-162
Judge Stephanie L. Haines

VS.

PENNSYLVANIA DEPT. OF
CORRECTIONS, e/ al.,

Nee ee Nee ee ee ee ee

Defendants.

MEMORANDUM AND ORDER OF COURT

This is a civil rights case brought under 42 U.S.C. § 1983 by Andre Yanick Aina
(“Plaintiff”), a prisoner formerly incarcerated at SCI-Houtzdale. On June 2, 2020, this Court
adopted Magistrate Judge Keith A. Pesto’s Report and Recommendation [Doc. 8] and dismissed
the case with prejudice under the screening provisions of the Prison Litigation Reform Act [Doc.
10]. Plaintiff did not appeal. On April 28, 2021, nearly eleven months after the case was
dismissed, Plaintiff filed a motion to reopen/refile the case based on “extraordinary circumstances”
[Doc. 11]. This motion was referred to Magistrate Judge Keith A. Pesto for proceedings in
accordance with the Federal Magistrates Act, 28 U.S. C. § 636, and Local Civil Rule 72.

On May 4, 2021, Judge Pesto submitted a Report and Recommendation [Doc. 13]
recommending that Plaintiffs motion to reopen, which is properly construed as a motion for relief
from judgment pursuant to Federal Rule of Civil Procedure 60(b), be denied. Plaintiff was notified
that he had fourteen days from the date of service to file written objections to the Report and
Recommendation. See 28 U.S.C. § 636 (b)(1)(B) and (C) and Local Civil Rule 72.D.2. Plaintiff

did not file objections and the time to do so has expired.
Upon review of the record and the Report and Recommendation under the applicable
“reasoned consideration” standard, see E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir.
2017) (standard of review when no timely and specific objections are filed), and pursuant to Local
Civil Rule 72.D.2, the Court will accept in whole the findings and recommendations of the
Magistrate Judge in this matter. Judge Pesto correctly found that the “extraordinary
circumstances” advanced by Plaintiff are insufficient to warrant relief from judgment either under
Rule 60(b)(1) for mistake, inadvertence, surprise or excusable neglect, see Orie v. District Attorney
Allegheny County, 946 F.3d 187, 192 (3d Cir. 2019), or under Rule 60(b)(6) for any other reason
that justifies relief, see Sawka v. Healtheast, Inc., 989 F.2d 138, 140 (3d Cir. 1993).

Accordingly, the following order is entered:

ORDER OF COURT

AND NOW, this 21% day of June, 2021, for the reasons set forth in the Magistrate Judge’s
Report and Recommendation [Doc. 13], which is adopted in whole as the opinion of the Court, IT
IS ORDERED that Plaintiffs motion to reopen/refile case based on extraordinary circumstances

[Doc. 11] hereby is denied.

     

f g of a dé A 5 3
““ Stephanie L. Haines
United States District Judge

 
